—In a proceeding, inter alia, to invalidate petitions designating Bernard R. Gifford as a candidate in the Democratic Party primary election to be held on September 12, 1978, for the public office of Representative to the United States Congress from the 14th Congressional District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 16, 1978, which, after a hearing, denied the application. Judgment affirmed, *932without costs or disbursements. A pure question of fact was presented in this case and we would not be warranted in disturbing the court’s finding in that regard. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.